     Case: 1:18-cv-04739 Document #: 22 Filed: 10/24/18 Page 1 of 1 PageID #:89

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

John DeFranza
                                     Plaintiff,
v.                                                       Case No.: 1:18−cv−04739
                                                         Honorable Gary Feinerman
Sears Holding Corporation
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 24, 2018:


       MINUTE entry before the Honorable Gary Feinerman: Plaintiff has filed a notice
of voluntary dismissal [21], the terms of which are set forth therein. Status hearing set for
10/29/2018 [17] is stricken. Civil case closed.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
